DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the gripper, adjustable support device, gripper tool, geo-gripper tool, robot gripper tool comprising a plurality of different gripper tools, “…a plurality of retainers configured to establish a form-locked supporting engagement with the gripper tool on a plurality of contact points that are disposed at a distance from one another”,  “plurality of retainers are controllable clamping grippers”, “the at least one gripper tool comprises: a support means; clamping means coupled with the support means and configured for engaging the workpiece; a connection coupled with the support means and configured for coupling the gripper tool with a handling robot; and  4Preliminary Amendment dated March 19, 2020 positioning means coupled with the support means and configured for a form- locked supporting engagement with the support device in a defined position and orientation”, “support means is configured as a flat support frame comprising a plurality of connected support bars” , “support device comprises a plurality of bearing means disposed at a distance from one another and distributed across an area, each of the bearing means including a retainer configured to establish a form-locked supporting engagement with the gripper tool, and a single-axis or multi-axis actuator” , etc as described in the specification.  

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawing show parts that do not conform with what is disclosed in the specification e.g. the claims call for :
“8. (NEW) A positioning and clamping system for a workpiece to be processed and which is arranged at a work station on a mobile load receiving means, the positioning and clamping system comprising: at least one mobile and robot-guided gripper tool configured for engaging the workpiece; and an adjustable support device configured to support, stabilize, and position the at least one gripper tool at the work station in a stationary manner, together with the gripped workpiece, for processing the workpiece.”
“32. (NEW) A method for processing a workpiece, which is supplied to a work station in a manufacturing device on a mobile load receiving means, the method comprising: gripping the workpiece with a mobile and robot-guided gripper tool; clamping the workpiece in a defined position and orientation; and supporting, stabilizing, and positioning the gripper tool, together with the gripped, clamped workpiece, at the work station in a stationary manner using an adjustable support device of a positioning and clamping system.”
	The drawings show many arrows pointing to the same part, the drawings show for example bars 3, 7, 21, 25, etc, but these bars are labeled as workpiece, gripper tool, receiving means, work station, etc.  Other arrows e.g. 5, 13, 4, 19, 20 are pointing at structures that cannot be identified.  
Claim Rejections - 35 USC § 112
Claims 18-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 18-37, claim limitation receiving means, robot-guided gripper tool configured for engaging the workpiece, support device configured to support ……., a plurality of retainers configured to establish a form-locked supporting engagement with the gripper tool on a plurality of contact points that are disposed at a distance from one another, a support means; clamping means coupled with the support means and configured for engaging the workpiece; a connection coupled with the support means and configured for coupling the gripper tool with a handling robot; and  4Preliminary Amendment dated March 19, 2020 positioning means coupled with the support means and configured for a form- locked supporting engagement with the support device in a defined position and orientation”, “support means is configured as a flat support frame comprising a plurality of connected support bars” , “support device comprises a plurality of bearing means disposed at a distance from one another and distributed across an area, each of the bearing means including a retainer configured to establish a form-locked supporting engagement with the gripper tool, and a single-axis or multi-axis actuator, etc  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	The claims are replete with errors.  All errors in the claim have not been pointed out in the current action; however, guidance has been provided on how to correct the errors in the claims.
The rest of the claims are rejected for depending on a rejected base claim.


Conclusion
The prior art, Koch (US 6047472) made of record and not relied upon is considered pertinent to applicant's disclosure.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664